951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Leroy COPELAND, Appellant,v.DISTRICT OF COLUMBIA, et al.
No. 89-7254.
United States Court of Appeals, District of Columbia Circuit.
Jan. 8, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the responses to the court's order, the federal appellee's motion for summary affirmance and appellant's lack of response to the court's October 1, 1990 order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Any issues remaining in this case have been rendered moot by the recent amendment of the D.C. Good Time Credits Act of 1986, D.C.Code Ann. § 24-428(a), to include District of Columbia prisoners housed in federal facilities.   See 38 D.C.Register 4090 (June 27, 1991).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.